Citation Nr: 0525468	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  99-05 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for frostbite residuals 
of the feet.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from May 1960 to April 1963 
and from July 1963 to June 1966, with subsequent duty in the 
Air Force Reserve.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In that decision, the RO denied 
service connection for frostbite residuals of the feet and a 
back disorder, although those claims had previously been 
denied.  The RO also denied a claim for an increased 
(compensable) rating for hemorrhoids.  In August 2000, the 
Board found that new and material evidence had been received 
to reopen the previously denied claims for service connection 
for frostbite residuals and a back disorder.  The Board 
remanded these claims, as well the hemorrhoids claim, for 
additional development, including VA examinations as to the 
etiology of the frostbite and back disorders and as to the 
severity of the hemorrhoids.

In August 2003, the Board again remanded all three claims for 
additional development, including appropriate notification 
under the Veterans Claims Assistance Act of 2000 (VCAA).  As 
to the service connection claims, all of the requested 
development has taken place, Stegall v. West, 11 Vet. App. 
268, 271 (1998), and the Board will therefore decide these 
claims.  However, for the reasons explained below, the claim 
for a compensable rating for hemorrhoids must remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  The competent, probative evidence of record, including 
the opinion of the July 2002 VA examiner, reflects that it is 
at least as likely as not that the veteran's current foot 
disorders are residuals of frostbite that he sustained in 
service.

2.  The competent, probative evidence of record, including 
the opinion of the July 2002 VA examiner, reflects that the 
veteran's in-service back symptoms, including those resulting 
from a parachute jump injury, were acute and transitory and 
resolved without residual disability, and his current back 
disorder, which arose many years after service, is not 
related to the in-service back-related symptoms or otherwise 
related to service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the residuals of frostbite that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

2.  A chronic back disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA and its implementing regulations redefine the 
obligations of VA with respect to its duties to notify and 
assist claimants.  As the Board will grant service connection 
for frostbite residuals of the feet in this decision, the 
veteran does not require further notification or assistance 
to substantiate this claim.  In addition, the application of 
the VCAA to the claim for a compensable rating for 
hemorrhoids is discussed in the remand section below.  As to 
the claim for service connection for a back disorder, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini), 
the United States Court of Appeals for Veterans Claims 
(Court) discussed both the timing and content of the VCAA's 
notice requirements.  In VAOPGCPREC 7-2004 (July 16, 2004), 
VA's Office of General Counsel (GC) undertook to explain the 
holding of Pelegrini.  The Board is bound by the  precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).  VA met 
this requirement here.  After the Board's August 2003 remand, 
the AMC sent the veteran an April 2004 letter explaining VA's 
duties to notify and assist him with his claim for service 
connection for a back disorder.  VA did not take any 
adjudicative action until the AMC's April 2005 supplemental 
statement of the case (SSOC).  Thus, in compliance with 
Pelegrini, VA provided VCAA notification to the veteran prior 
to its initial adjudicative action on his claim, with 
"initial" referring to VA's first adjudicative action after 
the Board's August 2003 remand.

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  This "fourth element" of the notice 
requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2004).  Mayfield, 19 Vet. App. at 
110, 126; Pelegrini, 18 Vet. App. at 121.  According to GC, 
Pelegrini did not require that VCAA notification contain any 
specific "magic words," and allowed for the VCAA 
notification requirements to be satisfied by a document such 
as a SOC or SSOC, as long as the document meets the four 
content requirements listed above.  VAOPGCPREC 7-2004, at 3.  
See also Mayfield, 19 Vet. App. at 126 ("Although the 
Secretary could most efficiently and fully comply with 
§3.159(b)(1) by using the exact language of the regulation in 
any notice provided to a claimant, there is no requirement 
that the precise words of the regulation be included for 
notice to be complying").

These requirements were met in this case.  The AMC's April 
2004 letter told the veteran it was still working on his 
claim and, in an attachment entitled, "What Must the 
Evidence Show to Support your Appeal," explained what the 
evidence needed to show to establish entitlement to service 
connection.  The letter also listed the types of evidence 
that the veteran should submit in support of his claim.  In 
an attachment entitled, "What is the Status of your Appeal 
and How you can Help," the AMC explained the respective 
responsibilities of the veteran and VA in obtaining Federal 
and non-Federal evidence.  The AMC also wrote, in bold print, 
"Please provide us with any evidence or information you may 
have pertaining to your claim."  In addition, the AMC 
included in its April 2005 SSOC the text of VCAA implementing 
regulation 38 C.F.R. § 3.159 (2004).  Cf. Valiao v. Principi, 
17 Vet. App. 229, 232 (2003) (noting Board's failure to 
discuss whether RO's decision and SOC satisfied VCAA 
requirements in the absence of letter explaining VCAA).  VA 
thus complied with all four elements of the VCAA's content 
notice requirements.  Mayfield, 19 Vet. App. at 127.

Moreover, VA obtained all identified treatment records, 
including the records of the Social Security Administration's 
(SSA's) disability determination.  In addition, as directed 
by the Board, the veteran was afforded VA examinations as to 
the etiology of his frostbite residuals of the feet and back 
disorder.  There is no indication that any other records 
exist or that any pertinent evidence was not received 
regarding the veteran's back disorder.  VA thus complied with 
the VCAA's preliminary duty to assist provisions and their 
implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or its implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims for service connection for frostbite 
residuals of the feet and for a back disorder.



General Principles Applicable to Service Connection Claims

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2004).  With chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).

When chronicity of disease or injury in service is not 
adequately supported, or may be legitimately questioned, a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, indicates the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2004).

Generally, to show the requisite connection between a current 
disability and service, the record must include:  (1) medical 
evidence confirming the veteran currently has the disability 
alleged, (2) medical evidence, or in certain circumstances 
lay testimony, of a relevant in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus/causal link between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).


Entitlement to Service Connection for Frostbite Residuals

During service in January 1961 in Germany, the veteran noted 
pain and a shock sensation behind the metatarsophalangeal 
joint on the sole of his foot.  Several days later, he 
continued to experience pain in the left great toe, as well 
as the second and third toes.  Examinations and X-rays were 
negative.  In June 1961, the veteran again complained of pain 
and a shock sensation on the sole of his foot near the 
metatarsophalangeal joint.  An X-ray showed no evidence of 
bony pathology affecting the left foot.  There were no other 
foot problems noted in service or at either separation 
examination.  Subsequently, at the November 1988 VA skin 
examination, the veteran was diagnosed with bilateral chronic 
tinea pedis, and bilateral dermatophytosis, and 
onychomycosis.  A February 1999 VA dermatology consult note 
indicated pain and blister formation, worse with extreme cold 
and heat, possibly related to frostbite.  At the April 2002 
VA cold injury examination, the veteran noted recurrent 
numbness in his toes with weather changes, and examination 
showed chronic onychomycosis of both big toes, and darkened 
rashes of the right foot and right fourth toe.  The diagnosis 
stated that the rash appeared most consistent with 
onychomycosis and dermatomycosis, a frequent sequela of 
frostbite.  At the July 2002 VA examination, the examiner, 
after a thorough review of the claims file, noted the absence 
of notations of frostbite or recurrent skin disorders of the 
foot on many of the examinations performed during the 
veteran's Reserve service, and but also the February 1999 
dermatology consult and April 2002 diagnoses of 
dermatotyphosis and onychomycosis.  Noting that there had 
been no nexus attributed between the in-service feet problems 
and the recently noted skin disorders of the feet, the 
examiner wrote: "However, given [the veteran's] report of 
chronic annual problems and given the atypical presentation 
of the lesions on his feet and, in addition, given that cold 
injury may well predispose to more frequent fungal 
infections, it is at least as likely as not that his current 
feet lesions, including the fungal infections, are related to 
cold injuries sustained in military service."

Based on the above, service connection must be granted for 
frostbite residuals of the veteran's feet.  As noted, the 
July 2002 VA examiner, after carefully reviewing the claims 
folder and accurately describing the evidence, explained why 
the type of lesions, along with the veteran's description of 
his problems-which were to some degree supported by other 
medical evidence-indicated that it was at least as likely as 
not that his current foot disorders of the feet are the 
result of frostbite that he sustained during service.  Cf. 
Grover v. West, 12 Vet. App. 109, 112 (1999) (a post-service 
reference to injuries sustained in service, without a review 
of service medical records, is not competent medical 
evidence); Miller v. West, 11 Vet. App. 345, 348 (1998) (a 
bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record); Black v. Brown, 5 Vet. App. 177, 180 (1995) (a 
medical opinion is inadequate when it is unsupported by 
clinical evidence).  As the competent, probative evidence of 
record is at least evenly balanced as to whether the 
veteran's current foot disorders are residuals of in-service 
frostbite and therefore related thereto, the benefit-of-the-
doubt doctrine requires that service connection for frostbite 
residuals of the feet must be granted.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303(d) (2004); 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).


Entitlement to Service Connection for a Back Disorder

The veteran experienced back pain on numerous occasions 
during service and has been diagnosed with mechanical low 
back pain, with April 2002 X-rays showing mild spondylosis.  
The issue is whether the veteran's current back disorder is 
related to the various in-service back-related symptoms 
described below.  The July 2002 VA examiner concluded that 
the veteran's current back disorder was not related to his 
military service, in particular, a 1965 parachute jump injury 
to the veteran's back.  For the following reasons, the Board 
credits this opinion and finds that the veteran is not 
entitled to service connection for his back disorder.

The SMRs reflect that the veteran complained of back pain in 
June 1961, but an examination showed only slight flank 
tenderness and the diagnosis was of an upper respiratory 
infection.  In August 1961, the veteran experienced mild back 
pain after landing in a foxhole.  On examination, there was 
no pathology other than overcarriage, and the diagnosis was 
probable mild strain.  The veteran again injured his back in 
July 1962 while playing football, and an X-ray found no 
pathology, although marked lordosis and possible lower spine 
abnormality were noted in the physical findings and clinical 
diagnosis section.  The March 1963 separation examination 
report indicated that the clinical evaluation of the 
veteran's spine was normal.  In March 1965, the veteran 
requested X-rays for a back injury suffered on a parachute 
jump earlier that month.  It does not appear that such an X-
ray was taken, but the June 1966 separation examination 
indicated that the clinical evaluation of the spine was 
normal.  Thus, the veteran's various back symptoms prior to 
his first, April 1963 discharge were acute and transitory and 
resolved without residual disability by that time, and the 
symptoms he experienced after that date were acute and 
transitory and resolved without residual disability by the 
time of his June 1966 discharge.  Therefore, the veteran did 
not have a chronic back disorder in service.

Moreover, there is no evidence of continuity of back-related 
symptomatology since service.  The periodic physical 
examinations that the veteran underwent as part of his Air 
Force Reserve service all indicated that the spine was 
normal, specifically the examination reports of April 1975, 
August 1978, July 1981, and November 1984.  Although an 
October 1974 VA genitourinary consult indicates that the 
veteran complained of back pain, this complaint was made 
along with chills and dysuria, and the diagnosis was of a 
urinary tract infection with urethral stricture, thus 
indicating that the back pain at that time was not due to any 
back-related pathology.  The first post-service indication of 
back pathology appears to be May 1998 VA X-rays showing some 
cervical spine osteoarthritic changes of the small joints and 
anterior spinal ligament calcifications and lumbar spine X-
rays showing minor transitional anomaly with a sacrilized L5 
and some anterior ligament calcification noted.  There is 
also a June 1998 VAOPT note reflecting that the veteran 
complained of bilateral non-radiating low back pain that had 
improved since the prior day, and that he noted a history of 
back pain from a 1965 parachute jump injury.  A May 1999 
examination conducted in connection with the veteran's SSA 
disability determination noted good range of motion of the 
lower back with negative straight leg raising and a negative 
neurological examination.  A September 2000 examination 
conducted in connection with the veteran's SSA disability 
determination found (apparently for the first time) 
limitation of range of motion of the spine and bilateral 
lower extremity radiculopathy.  At the April 2002 VA 
examination, there was no visible or palpable abnormality of 
the spine with essentially normal range of motion, rotation, 
straight leg raising, and deep tendon reflexes, with a 
diagnosis of mechanical low back pain but, as noted, the 
April 2002 X-rays showed minimal spondylosis with 
preservation of alignment.  Thus, the evidence reflects that 
the veteran has a back disorder, but it did not manifest 
until many years after his service, indicating that there has 
been no continuity of back-related symptomatology since 
service.

Moreover, the July 2002 VA examiner carefully reviewed the 
claims file and accurately recounted the evidence relating to 
the claimed nexus between the veteran's current back disorder 
and the 1965 parachute jump injury, and explained why the 
evidence, including normal findings on post-service VA 
examinations, reflects that there is no nexus between this 
disorder and the parachute jump injury.  Cf. Grover v. West, 
12 Vet. App. at 112; Miller v. West, 11 Vet. App. at 348; 
Black v. Brown, 5 Vet. App. at 180.  The above-described 
evidence also reflects that the veteran's current back 
disorder is not related to his other in-service back-related 
symptomatology, or otherwise related to service.

Therefore, as the preponderance of the competent, probative 
evidence of record reflects that the veteran's current back 
disorder is not related to his military service, the benefit-
of-the-doubt doctrine is not for application.  The claim for 
service connection for a back disorder must therefore be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2004); Alemany v. Brown, 9 Vet. App. at 518.


ORDER

The claim for service connection for frostbite residuals of 
the feet is granted.

The claim for service connection for a back disorder is 
denied.


REMAND

The veteran was granted service connection for hemorrhoids in 
October 1973 and is receiving a noncompensable rating for 
that disorder.  Recently, a September 2003 VAOPT note of the 
Charleston, South Carolina VA Medical Center (VAMC) indicated 
that the veteran would undergo a rectal examination under 
anesthesia with possible hemorrhoidectomy (an operation that 
has previously been performed on the veteran), in October 
2003.  There is no contemporaneous report of the operation, 
and an October 2003 Ambulatory Surgery Program note from the 
Charleston, South Carolina VAMC contains general post-surgery 
instructions for the veteran, but does not specifically 
address the severity of he veteran's hemorrhoids or the 
extent of the surgical care administered.  Moreover, while 
there are VAOPT notes dated subsequent to the October 2003 
operation, none of them address the post-operative condition 
of the veteran's hemorrhoids.  A remand is therefore 
necessary to obtain the record of the hemorrhoid-related 
October 2003 surgery and any post-operative treatment notes.

The Board also notes that the AMC's April 2004 VCAA letter 
grouped the veteran's hemorrhoids with the two disorders for 
which the veteran was claiming service connection, and 
indicated the evidence necessary to establish entitlement to 
service connection, but did not indicate the evidence 
necessary to show entitlement to an increased rating.  The 
veteran should therefore be informed of the application of 
the VCAA to his claim for a compensable rating for his 
hemorrhoids.
Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Inform the veteran of the application 
of the VCAA to his claim for a 
compensable rating for hemorrhoids.

2.  Obtain copies of all of the veteran's 
VA treatment records relating to his 
hemorrhoids since September 2003, 
including, but not limited to, the report 
of the October 2003 hemorrhoid-related 
surgery at the Charleston, South Carolina 
VAMC and any post-surgical follow-up.  
Any records obtained should be associated 
with the other evidence in the claims 
file.

3.  If (and only if) the October 2003 
operation report and any post-operation 
treatment records do not sufficiently 
indicate the post-operative severity of 
the hemorrhoids based on the relevant 
rating criteria, schedule the veteran for 
an appropriate VA examination to 
determine the current severity of his 
hemorrhoids.  The claims folder must be 
made available to the VA examiner, and 
the examiner is asked to indicate that he 
or she has reviewed the claims folder.  
All necessary testing should be done and 
the examiner should review the results of 
any testing prior to completion of the 
examination report.

The examiner should indicate whether the 
veteran's hemorrhoids cause persistent 
bleeding, with secondary anemia or with 
fissures; or whether they are large or 
thrombotic, or irreducible, with 
excessive redundant tissue, evidencing 
frequent recurrences; or whether, in the 
examiner's opinion, they are mild or 
moderate.

4.  Then, review any additional evidence 
and readjudicate the claim for a 
compensable rating for hemorrhoids, under 
all appropriate statutory and regulatory 
provisions and legal theories.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration after compliance 
with appropriate appellate procedures, including issuance of 
a SSOC.  No action by the veteran is required until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the requested 
development.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


